FILE COPY


                                 M A N D A T E

TO THE 253RD DISTRICT COURT of LIBERTY COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 10th day of
September, 2015, the cause upon appeal to revise or reverse your judgment between

301 White Oak Ranch, Ltd., John D.
Manning d/b/a JM Properties, and
Auroras, LLP,                                                               Appellants,
                                           v.
Oaks of Trinity Homeowners'                                                  Appellee.
Association, Inc.,
CAUSE NO. 13-14-00383-CV                                       (Tr.Ct.No. CV1104921-A)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.     Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 24th day of November, 2015.




                                                Dorian E. Ramirez, CLERK